Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1035

IN RE: DAVID A. DOWNES,
                         Respondent.
Bar Registration No. 416967                          BDN: 304-13

BEFORE: Glickman and Easterly, Associate Judges; and King, Senior Judge.

                                     ORDER
                            (FILED - September 25, 2014)

       On consideration of the affidavit of David A. Downes, wherein he consents to
disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of
the Rules Governing the Bar of the District of Columbia Court of Appeals, which
affidavit has been filed with the Clerk of this Court, and the report and
recommendation of the Board on Professional Responsibility, it is this 25th day of
September 2014,

       ORDERED that the said David A. Downes is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files his affidavit pursuant to D.C.
Bar Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving him
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                        PER CURIAM